Title: From Benjamin Franklin to [Anthony Todd], 27 September 1783
From: Franklin, Benjamin
To: Todd, Anthony


          
            Sir,
            Passy, Sept. 27. 1783.
          
          I receiv’d last Night your Favour of the 19th. Inst. and have this Day sent to propose a Meeting on the Subject with Mr.

Couteulx; but he was not in Town. I shall do what you desire of me as soon as may be.
          Be so good as to forward the enclos’d, if not too late, by your next Wednesday’s Mail, and let me Know by a Line if it was in time.
          With great Esteem, I have the honour to be, Sir, Your most obedient humble Servant
          
            B Franklin
          
        